Citation Nr: 0114282
Decision Date: 05/22/01	Archive Date: 07/18/01

DOCKET NO. 00-14 142               DATE MAY 22, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a psychiatric
disability.

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel

INTRODUCTION

The veteran had active service from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board)
from a September 1998 rating decision of the St. Petersburg,
Florida Regional Office (RO) of the Department of Veterans Affairs
(VA) which found that new and material evidence had not been
submitted to reopen a claim of entitlement to service

connection for a psychiatric disability. The record reflects that
by letter dated in March 2001, the veteran canceled his personal
hearing which was scheduled for May 2001 at the VA Central Office
in Washington, D.C.

In the March 2001 letter the veteran indicated his service
connection claims included high blood pressure, panic disorder,
panic attacks, anxiety disorder, major depression, loss of sexual
function, and psychiatric disability. Regarding the claims for
service connection for panic disorder, panic attacks, anxiety
disorder, and major depression, these will be considered as part of
the claim for service connection for a psychiatric disability. With
regard to the claim for loss of sexual function, the RO sent a
letter to the veteran in November 2000, advising him as to the
requirements needed for a well-grounded claim. The RO's attention
is directed to the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096 (2000), cited below, which
eliminated the concept of a well-grounded claim. With regard to the
veteran's high blood pressure, the Board notes that service
connection has already been granted for high blood pressure, which
was a complete grant of the benefit sought.

The record reflects that the veteran's claim for an increased
rating, in excess of 10 percent, for hypertension has been pending
since 1991. In September 1992 the Board remanded the claim to the
RO for additional development. In an August 1993 rating decision
the RO granted a 20 percent rating for the veteran's hypertension.
The veteran continued his appeal, and in April 1994 the Board again
remanded the veteran's claim to the RO for further development. In
October 1995 the Board in part denied the claim for an increased
rating, in excess of 20 percent, for hypertension. The veteran
appealed to the U.S. Court of Appeals for Veterans Claims (Court),
which vacated the part of the Board's decision which denied an
increased rating for hypertension. In March 1998 the Board remanded
the claim for an increased rating for hypertension to the RO for
further development, consistent with the Court's order. By March
1999 rating decision, the RO granted a 30 percent rating for the
veteran's hypertension.

Received by the RO on April 5, 1999 were several documents from the
veteran's representative at that time indicating that the March
1999 rating decision and

- 2 -

supplemental statement of the case did not fully grant the benefits
sought and that the veteran was seeking, in part, a schedular
rating of 100 percent and a 100 percent rating based on individual
unemployability. (The record reflects that the veteran's
representative later withdrew his representation of the veteran,
effective April 26, 1999). Received by the RO on April 7, 1999 was
an Appeal Status Election form from the veteran in which he
indicated that the March 1999 rating decision "satisfies [his]
appeal only on the following issues": "hypertensive with
hypertensive heart disease" and also indicated that the March 1999
rating decision "does not satisfy [his]appeal". On the back of the
form the veteran specifically indicated that the March 1999 rating
decision did not satisfy his appeal on all issues, noting that VA
did not address his anxiety disorder, panic disorder, and
depression. This correspondence has been accepted as a withdrawal
of his claim for an increased rating for hypertension. The Board
also notes that it is unclear as to whether the veteran wants to
pursue a claim for entitlement to a total disability rating based
on individual unemployability; therefore that issue is referred to
the RO for appropriate action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's claim that new and material evidence has been
submitted to reopen the claim for service connection for a
psychiatric disability has been obtained by the RO.

2. In June 1990 the RO denied the veteran's claim for entitlement
to service connection for a psychiatric disability, essentially
based on a finding that the veteran's complaints of nervousness in
service were acute and transitory and there was no showing that the
veteran had a current disability; the veteran did not appeal that
decision and it became final.

3. In September 1998, the RO declined to reopen the claim for
service connection for a psychiatric disability, finding that new
and material evidence had not been submitted.

- 3 -

4. Additional evidence submitted subsequent to the June 1990 RO
decision includes evidence which is more than merely cumulative, is
probative of the issue of service connection for a psychiatric
disability, and is so significant that it must be considered in
order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been submitted since the June 1990 RO
decision to reopen the claim for entitlement to service connection
for a psychiatric disability. 38 U.S.C.A. 5108, 7105 (West 1991 &
Supp. 2000); 38 C.F.R. 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1990, the RO denied the veteran's claim for entitlement to
service connection for a psychiatric disability, essentially based
on a finding that the veteran's complaints of nervousness in
service were acute and transitory and there was no showing that on
the veteran's examination upon separation from service he had a
psychiatric condition, nor was there evidence showing that the
veteran had a current psychiatric disability or disability. That
determination is final and is not subject to revision on the same
factual basis. 38 U.S.C.A. 7105.

The evidence which was of record when the RO considered the claim
in June 1990 consisted of service medical records which showed that
in December 1977 and in March 1978 the veteran complained of
nervousness and shaking, and claimed that the nervousness began
when he was detailed to the armory. On his separation examination
dated in September 1979, the veteran was evaluated as
psychiatrically normal and there were no complaints or findings of
a psychiatric disability.

In June 1997 the veteran essentially requested that his claim for
service connection for a psychiatric disability be reopened. By
September 1998 rating decision the RO denied the veteran's request
and found that new and material evidence had not been

4 -

submitted to reopen a claim of entitlement to service connection
for a psychiatric disability.

In October 1998 the veteran was seen for a VA examination for his
hypertension. He reported that he had a nervous disorder for which
he took medication. He also reported that he was seen by a
psychiatrist at the Tallahassee VA Outpatient Clinic who reportedly
stated that the veteran had anxiety, panic disorder and depression.
The diagnoses included anxiety reaction.

As noted above, the June 1990 rating decision is final and in order
to reopen such a claim, the veteran must present new and material
evidence with respect to the claim which has been disallowed. 38
U.S.C.A. 5108. New and material evidence means evidence not
previously submitted to agency decision makers which bears directly
and substantially upon the specific matter under consideration,
which is neither cumulative nor redundant, and which by itself or
in connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), 38
C.F.R. 3.156(a). The Hodge decision provides for a reopening
standard which calls for judgments as to whether the new evidence
(1) bears directly on substantially on the specific matter, and (2)
is so significant that it must be considered to fairly decide the
merits of the claim. Hodge, supra.

The Court has clarified that, with respect to the issue of
materiality, the newly presented evidence need not be probative of
all the elements required to award the claim as in this case
dealing with a claim for service connection. Evans v. Brown, 9
Vet.App. 273 (1996). However, it is the specified bases for the
final disallowance that must be considered in determining whether
the newly submitted evidence is probative. Id. Such evidence must
tend to prove the merits of the claim as to each essential element
that was a specified basis for that last final disallowance of the
claim. Id.

The Board finds that the additional evidence of the 1998 VA
examination report submitted since the June 1990 RO decision is
new, as it has not previously been considered by the RO, and is
material as it tends to show that the veteran currently

5 -

has a psychiatric disability (a specified basis for the last final
disallowance of the claim). 38 U.S.C.A. 5108; 38 C.F.R. 3.156. The
Board also finds that this evidence is so significant that it must
be considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156. Accordingly, since new and material evidence has been
presented to reopen a claim for entitlement to service connection
for a psychiatric disability, the claim is reopened.

ORDER

As new and material evidence has been submitted, the veteran's
claim for service connection for a psychiatric disability is
reopened; to this extent the appeal is granted.

REMAND

Since the veteran's claim for service connection for a psychiatric
disability has been reopened, the Board must address the merits of
the service connection claim. In that regard, it is noted that
there has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

6 -

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24,
1992) (published at 57 Fed. Reg. 49,747 (1992). Therefore, for
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.
The veteran has contended that he receives treatment and medication
for his reported psychiatric disability by a psychiatrist at
Tallahassee VA Outpatient Clinic (VAOPC). Although the RO has
conducted extensive development for treatment records from other
named VA facilities, the record reflects that the RO has yet to
attempt to obtain treatment records from the Tallahassee VAOPC. As
VA treatment records are considered to be constructively of record,
and may be relevant to the instant claim, the RO should obtain
complete VA treatment records. Bell v. Derwinski, 2 Vet. App. 611
(1992). Also, as it is unclear as to the precise nature of the
veteran's psychiatric disability, if any, and whether it may be
related to his complaints of nervousness he experienced in service,
on remand the veteran should be scheduled for a VA psychiatric
examination to clarify this discrepancy.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C.

7 -

5102, 5103, 5103A, and 5107) are fully complied with and satisfied.

2. The RO should contact the veteran and request that he submit the
names and addresses of all health care providers, VA or private,
with the exception of the Tallahassee VAOPC, who have treated him
for his psychiatric disability since his separation from service.
After securing the necessary releases, the RO should request copies
of any previously unobtained medical records for association with
the claims folder. The RO should specifically obtain complete
treatment records from the Tallahassee VAOPC.

3. The veteran should be afforded a VA psychiatric examination to
ascertain the nature and probable etiology of any psychiatric
disability. The claims folder must be reviewed by the examiner
prior to conducting the examination and the examiner should
specifically note that the file has been reviewed. The examiner
should identify the nature of any psychiatric disabilities and
indicate whether any psychiatric disability is more likely, less
likely or as likely as not related to his complaints of nervousness
in service. The complete rationale for any opinion(s) expressed
should be provided.

4. Thereafter, the RO should readjudicate this claim. If the
benefit sought on appeal remains denied, the veteran should be
provided a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on

8 -

appeal. An appropriate period of time should be allowed for
response.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. No action is required of the veteran
until he is notified by the RO; however, the veteran is advised
that failure to report for any scheduled examination may result in
the denial of his claim. 38 C.F.R. 3.655 (2000). The veteran has
the right to submit additional evidence and argument on the matter
the Board has remanded to the RO. Kutscherousky v. West, 12 Vet.
App. 369 (1999). The purpose of this REMAND is to obtain additional
information and to ensure due process of law. No inference should
be drawn regarding the final disposition of the claim as a result
of this action.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-445, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


9 -



